Citation Nr: 1030142	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to August 1975, 
which included periods of time lost in March 1975, May 1975, June 
1975, and July 1975 (as referenced on the Veteran's DD Form 
214N).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in April 2008, and a substantive appeal was received 
in June 2008.

Although a Board hearing was requested on the Veteran's VA Form 
9, received by VA in June 2008, he failed to report for his 
scheduled June 2010 hearing.

The Veteran's May 2005 claim specifically states that he is 
seeking entitlement to service connection for PTSD.  Although a 
claimant may describe only particular mental disorders in a 
service connection claim, the claim should not necessarily be 
limited to those disorders.  Rather, VA should consider the claim 
as a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim, the symptoms the claimant describes, 
and information the claimant submits or VA develops and obtains 
in connection with the claim.  The Court has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the affliction 
his mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

On the June 2008 substantive appeal, the Veteran stated that he 
was appealing the RO's denial of entitlement to service 
connection for depression and schizoid personality disorder 
(claimed as PTSD).  Post-service VA treatment records contain 
diagnoses of multiple psychiatric disabilities, including PTSD.  
Therefore, the Board finds that the Veteran's May 2005 claim 
should be characterized as one for service connection for an 
acquired psychiatric disorder, to include PTSD.

For the reasons below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that his PTSD and other 
diagnosed psychiatric disabilities are related to his active duty 
service or, in the alternative, contends his service aggravated 
this preexisting condition.

The pertinent regulations provide that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires (1) evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.303.  There are particular requirements 
for establishing service connection for  PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).

In addition, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  Id.

The Veteran served on active duty from June 1973 to August 1975.  
Examinations performed for induction and separation purposes (in 
May 1973 and July 1975) reflect that the Veteran was clinically 
evaluated as psychiatrically normal.

VA treatment records reflect the Veteran's ongoing complaints of 
and treatment for his mental disorder.  The Veteran underwent a 
mental health initial assessment in May 2004.  At this time, the 
Veteran was diagnosed with childhood and military related PTSD, 
depression, and alcohol and drug abuse; he was assigned a GAF 
score of 50.  A December 2005 psychiatrist note states that the 
Veteran was taking medication for childhood onset PTSD, which was 
exacerbated by his active duty service.  A May 2006 psychiatrist 
note assessed the Veteran with dysthymia, borderline personality 
traits, rule out PTSD, polysubstance abuse in sustained partial 
remission, tobacco dependence, rule out dissociative disorder, 
and impulse control disorder.

In April 2006, the Veteran was afforded a VA medical examination 
in connection with this appeal.  During the examination, the 
Veteran reported that during his active duty he had a history of 
disciplinary action taken against him, which included spending 
time in a military prison (referred to the "brig" by the 
Veteran) for drug use and being absent without leave (AWOL).  The 
Veteran also reported a potential PTSD stressor of being stripped 
naked in front of 10 to 12 people while in a military prison.  He 
further reported that this event was traumatic, degrading, and 
demeaning.  The examiner stated that it was difficult to 
ascertain to what extent that event impacts the Veteran's present 
emotional functioning.  The examiner diagnosed the Veteran with 
polysubstance related dependence in partial remission; alcohol 
dependence with physiological dependence and suspected continued 
episodic use; depression, not otherwise specified (NOS); and 
schizoid personality disorder with dependent features.  The 
examiner opined that the Veteran's emotional disabilities did not 
appear to be service-connected.  The examiner provided the 
rationale that the Veteran's history indicated that he was 
emotionally and sexually abused throughout his childhood and into 
adolescence.  In addition, the Veteran began to abuse substances 
early on in his life, which continued in the military, and led to 
several periods of incarceration.  The examiner also stated that 
it was quite possible that the Veteran could be diagnosed with 
PTSD from childhood; however, his personality dysfunction would 
supersede this diagnosis and predominates and dictates his 
functioning.

While the Board appreciates the efforts of the RO in this case, 
as well as those of the VA examiner, a remand is required for 
several reasons.

As indicated, the Veteran reported that during his active duty he 
had a history of disciplinary action taken against him, which 
included spending time in a military prison (referred to as the 
"brig" by the Veteran) for drug use and being absent without 
leave (AWOL).  Although a request for service records was made to 
the National Personnel Records Center (NPRC) in June 2005, the 
Veteran's service personnel records were not specifically 
requested, and they have not been associated with the claims 
file.  Given that the Veteran's behavior during service is 
relevant to his claim for service connection for a psychiatric 
disability, these records are relevant to the claim and should be 
specifically requested.  See Moore v. Shinseki, 555 F.3d 1369, 
1374 (Fed.Cir.2009) (requiring VA to obtain service treatment 
records even though claim was for increased rating).  If  the 
AMC/RO is unable to obtain these records, the Veteran should be 
informed of such inability, in accordance with 38 C.F.R. 
§ 3.159(e) (listing detailed  notice requirements when VA is 
unable to obtain Federal records).

Also, it appears that all VA treatment records may not be 
associated with the claims file.  In this regard, the Board 
observes that a VA Form 10-7131, dated in March 1977, references 
that the Veteran was a VA hospital patient for drug abuse.  The 
Board observes that these records are not associated with the 
claims file.  The Board is required to obtain relevant VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
As such, the AMC/RO should attempt to obtain any outstanding VA 
treatment records relevant to the appeal.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).   If  the AMC/RO is unable to obtain these 
records, the Veteran should be informed of such inability, in 
accordance with 38 C.F.R. § 3.159(e) (listing detailed  notice 
requirements when VA is unable to obtain Federal records).

The record also reflects that the Veteran reported having 
received relevant private treatment for his claimed disability; 
however, the treatment records have not been associated with the 
claims file.  The Veteran stated on his May 2005 VA Form 21-526 
(Veteran's Application for Compensation and/or Pension) that he 
received pertinent private medical treatment from a clinician 
located in Klamath Falls, Oregon and from the Addictions Recovery 
Center (ARC) Treatment Center in Medford, Oregon.  The Board is 
unable to determine from the record whether VA has made any 
attempts to obtain these records.  Therefore, the Board is 
uncertain as to whether such treatment records exist and are 
available.  The AMC/RO should take appropriate action to obtain 
and associate with the claims file any pertinent private medical 
records pertaining to the referenced treatment.  If  the AMC/RO 
is unable to obtain these records, the Veteran should be informed 
of such inability, in accordance with 38 C.F.R. § 3.159(e).

In addition, the Board notes that a June 2006 Social Security 
Administration (SSA) record states that the Veteran's claim was 
denied, and that he was referred to the state.  In addition, a 
January 2006 VA treatment record states that the Veteran reported 
applying for SSA disability benefits (partially on the basis of 
addiction).  The Board finds that the record is unclear as to 
whether the RO requested any SSA records.  Thus, action to obtain 
any pertinent SSA records is appropriate prior to final appellate 
review, as such records may be relevant to this appeal for VA 
benefits.  VA must make efforts to obtain any relevant medical 
evidence and/or administrative decisions regarding any claim by 
the Veteran for SSA disability benefits.  On remand the AMC/RO 
must either obtain relevant records associated with any claim by 
the Veteran for SSA disability benefits, or, if the records do 
not exist or are not obtainable, obtain a negative reply from the 
SSA and inform the Veteran of the inability to obtain these 
records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

In addition, while the April 2006 VA examination was thorough, it 
was not adequate to allow the Board to render a decision on 
whether there is clear and unmistakable evidence that a 
psychiatric disability preexisted service and was not aggravated 
thereby.  The examiner focussed on the Veteran's  PTSD and did 
not specifically address the etiology of the depression that he 
diagnosed (he referred generally to emotional disabilities) or 
the diagnoses of other psychiatric disabilities by other VA 
physicians.  He also did not discuss the service induction and 
separation examinations.  Therefore, a new VA examination should 
be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's service personnel 
records that are not already incorporated 
into the claims file.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file and the 
Veteran notified accordingly.

2.  The AMC/RO should take appropriate action 
to request all records, including medical 
records, associated with any claim for Social 
Security disability benefits.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
file and the Veteran notified accordingly.

3.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
any outstanding pertinent private medical 
treatment records, to include those 
pertaining to the treatment listed on the 
Veteran's May 2005 VA Form 21-526.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
file, and the Veteran notified accordingly.

4.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
pertaining to the treatment listed on the 
March 1977 VA Form 10-7131.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file and 
the Veteran notified accordingly.

5.  If there is sufficient information to 
warrant attempted verification of a claimed 
stressor, such verification should be 
attempted through the appropriate channels.  
If a stressor is verified, the examination 
request below should include those portions 
relating to PTSD.

6.  After the foregoing development has been 
completed, the Veteran should be scheduled 
for an appropriate VA psychiatric examination 
to ascertain the nature and etiology of any 
diagnosed acquired psychiatric disabilities. 

The claims folder should be reviewed in 
conjunction with the examination.  Any 
necessary tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should first clearly identify 
all current psychiatric disabilities.  If the 
examiner is of the opinion that the Veteran 
does not suffer from any current acquired 
psychiatric disability, the examiner should 
so state, and should explain why he disagrees 
with the prior diagnoses of multiple 
psychiatric disabilities.

Then, as to each diagnosed disability, other 
than PTSD if diagnosed, the examiner 
should indicate whether such disability was 
incurred in or aggravated by service.  In 
rendering this determination, the examiner 
should consider whether such disability 
preexisted service and, if so, whether or not 
it was aggravated (i.e., made worse by) 
service.

If PTSD is diagnosed, and a claimed stressor 
has been verified, the examiner should 
indicate whether it is at least as likely as 
not that the PTSD is related  to the claimed 
stressor.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

7.  Then, the claim on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


